Lewis, J.
1. It was too late,,after an attachment case had proceeded to final judgment in favor of the plaintiff against the defendant therein, to file a claim in resistance to a levy entered upon the attachment and not designed to arrest the progress of the execution. ;•
2. Were it otherwise, there was in the present case no error in dismissing the alleged claim,, the same being evidenced only by a paper purporting to be an affidavit, which was not attested by any officer.

Judgment affirmed.


All the Justices concurring.